 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C.KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   2:16−CV−02259−KJM−CKD

12                 Plaintiff,
13          v.                                   JOINT STATUS REPORT; ORDER THEREON
14   REAL PROPERTY LOCATED AT 6340
     LOGAN STREET, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 038-0251-017-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO,
17
     REAL PROPERTY LOCATED AT 1735
18   ITASCA AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
19   APN: 225-1080-022-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
20   THERETO,
21   REAL PROPERTY LOCATED AT 9501
     JEFFCOTT ROAD, WILTON, CALIFORNIA,
22   SACRAMENTO COUNTY, APN: 136-0060-
     060-0000, INCLUDING ALL
23   APPURTENANCES AND IMPROVEMENTS
     THERETO,
24
     REAL PROPERTY LOCATED AT 7918 and
25   7920 68TH AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
26   APN: 051-0354-011-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
27   THERETO,
28                                               1
                                                                         Joint Status Report
 1   REAL PROPERTY LOCATED AT 6945
     NOVA PARKWAY, SACRAMENTO,
 2   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 042-0091-001-0000, INCLUDING ALL
 3   APPURTENANCES AND IMPROVEMENTS
     THERETO, and
 4
     REAL PROPERTY LOCATED AT 8982
 5   ELDER CREEK ROAD, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
 6   APN: 064-0033-031-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
 7   THERETO,
 8                  Defendants.
 9

10          The United States and claimants Xiahua Ouyang and Megan Liu, (“claimants”), submit the

11 following Joint Status Report pursuant to the Court’s prior order in this case. No other party has

12 appeared in this action.

13          The parties previously requested, and this Court granted, a stay of further proceedings in this

14 matter in light of the ongoing companion criminal case, United States v. Leonard Yang, et al., Case No.

15 2:16-CR-00189 KJM. The parties hereby submit that the criminal case is still ongoing as Defendant

16 Yichao Chen is set for sentencing on December 9, 2019, but defense counsel recently requested a

17 sentencing date in February 2020. Accordingly, as set forth in the original Joint Status Report [ECF

18 No. 32], the Court should stay further proceedings in this matter rather than fully schedule this case at

19 this time. As a further update for the Court, the parties have sold five of the defendant properties

20 pursuant to an interlocutory sales order entered in the case: defendants 6340 Logan, 1735 Itasca, 9501

21 Jeffcott, 7918/7950 68th and 8982 Elder Creek Road. Pursuant to the interlocutory sales orders, most

22 of the claims filed by property owners and lienholders were resolved in full. Accordingly, those

23 claimants who no longer have an interest in the properties have filed stipulations to withdraw their

24 claims. See e.g., Dkt. 59, 64, 66-69. Any remaining claims will remain stayed until the outcome of the

25 criminal case.

26           The United States continues to work through the details of the stipulation to sell the remaining

27 defendant property, 6945 Nova Parkway, and the United States believes the property will soon be on

28                                                       2
                                                                                            Joint Status Report
 1 the market for sale, likely after Yichao Chen’s sentencing. The United States anticipates the stay in the

 2 civil case will be lifted at the conclusion of Yichao Chen’s sentencing.

 3            The parties will file another joint status report within 60 days, or within seven days after the

 4 criminal case resolves, whichever comes first.

 5 Dated:       12/4/2019                                           MCGREGOR W. SCOTT
                                                                    United States Attorney
 6

 7                                                          By:     /s/ Kevin C. Khasigian
                                                                    KEVIN C. KHASIGIAN
 8                                                                  Assistant U.S. Attorney
 9
     Dated:    12/4/2019                                            /s/ Ernest Chen
10                                                                  ERNEST CHEN
                                                                    Attorney for claimant Xiahua Ouyang
11

12 Dated: 12/4/2019                                                 /s/Mark J. Reichel
                                                                    MARK J. REICHEL
13                                                                  Attorney for claimant Megan Liu
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                         3
                                                                                               Joint Status Report
                                                     ORDER
 1

 2          For the reasons set forth above, this matter is stayed pursuant to 18 U.S.C. §§ 981(g)(1),

 3 981(g)(2) and 21 U.S.C. § 881(i). The parties shall file a joint status report within 60 days or until the

 4 resolution of United States v. Leonard Yang, et al., 2:16-CR-00189, whichever comes first.

 5          IT IS SO ORDERED.

 6 DATED: December 11, 2019.

 7

 8
                                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       4
                                                                                            Joint Status Report
